Citation Nr: 1647033	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-46 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss, prior to July 13, 2016; a compensable rating prior to July 26, 2016; and a rating in excess of 10 percent on and after July 26, 2016. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision which denied a compensable rating for bilateral hearing loss.  By an October 2010 rating decision, the Regional Office (RO) granted a 10 percent rating for bilateral hearing loss, effective from August 28, 2009.  The Veteran continued his appeal for a higher rating for bilateral hearing loss.  By September 2016 rating decision, the RO granted a 20 percent rating for bilateral hearing loss, effective August 28, 2009; a noncompensable rating, effective July 13, 2016; and a 10 percent rating, effective July 26, 2016.  The Veteran has continued his appeal for even higher ratings for bilateral hearing loss.

The issue of entitlement to service connection for vertigo and poor balance, to include as secondary to service-connected tinnitus, has been raised by the record.  In that regard, the Board notes that the Veteran raised such a claim in his testimony at his November 2014 hearing, but the issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board did not have jurisdiction over this issue.  Although the Board referred this issue to the AOJ in a prior remand, it does not appear that this issue has yet been developed, thus it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c).  38 U.S.C.A. § 7107 (a)(2).


FINDINGS OF FACT

1.  Prior to July 13, 2016, audiometric findings showed that the Veteran had no more than Level V hearing acuity in the right ear and no more than Level VII in the left ear, even considering the exceptional pattern of left ear hearing loss.

2.  On and after July 13, 2016, audiometric findings showed that the Veteran has no more than Level I hearing acuity in the right ear and no more than Level VII in the left ear, even considering the exceptional pattern of left ear hearing loss.

3.  On and after July 26, 2016, audiometric findings showed that the Veteran has no more than Level II hearing acuity in the right ear and no more than Level VI in the left ear, with no exceptional patterns of hearing loss.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2016, the criteria for a rating in excess of 20 percent, for bilateral hearing loss disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, DC 6100 (2015).

2.  Effective from July 13, 2016, the criteria for a compensable rating, for bilateral hearing loss disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, DC 6100 (2015).

3.  Effective from July 26, 2016, the criteria for a rating in excess of 10 percent, for bilateral hearing loss disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, in November 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the November 2014 hearing, the undersigned VLJ stated the issue on appeal, and information was also solicited regarding the severity of the Veteran's hearing loss as well as any recent medical treatment received.  This appeal was remanded to obtain current examinations and to obtain all relevant medical evidence.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  The undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In an October 2015 remand, the Board directed that a copy of the audiogram results from November 2014 be obtained.  In a memorandum dated in July 2016, the AOJ noted that a thorough search of CAPRI revealed that an audiological consultation was requested at the Miami VAMC on November 10, 2014, and was received on November 12, 2014, and that on November 19, 2014 it was scheduled, with the appointment being set for December 1, 2014.  It was also noted that the December 1, 2014 audiogram has already been received and was of record in the claims file.  The AOJ then made a formal finding that a November 2014 audiogram does not exist, and, therefore, no further attempts to obtain any such document need be made.

The Board notes that the VA examinations dated in September 2009, February 2010, March 2010, December 2014, April 2015, July 2015, December 2015, and July 2016, each included a history obtained from the Veteran, and examination findings were reported that were relevant to the rating criteria.  Additionally, the 2009, 2010, 2015, and 2016 examinations addressed the functional effects caused by the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  These examination reports are adequate for rating purposes.  All obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other evidence which would need to be obtained for a fair disposition of this appeal.  

In January 2015, the Board remanded this matter to obtain relevant medical records for the Veteran and to schedule him for a current VA examination.  In October 2015, the Board again remanded this matter in order to obtain the actual audiogram test results for the Veteran from February 2010, November 2014, and December 2014.  Review of the record shows that all relevant medical records were obtained and test results were obtained from February 2010 and December 2014, and a finding was made that there were no audiogram test results from November 2014; thus, there has been substantial compliance with the October 2015 remand.  See Stegall v. v. West, 11 Vet. App. 268 (1998).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination dated September 29, 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
80
LEFT
20
25
45
85
90

Speech audiometry revealed speech recognition ability of 64 percent in the bilateral ears.  Pure tone thresholds, in the right ear, averaged 46, and in the left ear averaged 61.  The Veteran reported significant effects on his occupation, including hearing difficulty and decreased concentration.

A VA audiogram conducted February 11, 2010, as translated in July 2016 for VA rating purposes, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
60
75
LEFT
30
30
65
85
85

Pure tone thresholds, in the right ear, averaged 45, and in the left ear averaged 66.  In an audiological consultation response dated February 11, 2010, it was noted that the Veteran's word recognition score was 100 percent in the right ear and 84 percent in the left ear, when tested at 85 decibels with 50 decibels of masking.  The examiner also noted that the Veteran evidenced a significant functional impairment in communication during activities of daily living, and that the effects of the Veteran's hearing impairment necessitated hearing aids to permit active participation in medical treatment.

A VA audiogram conducted March 8, 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
75
LEFT
15
25
75
80
85

Puretone thresholds averaged 43 in the right ear and 66 in the left ear.  Speech discrimination scores using the Maryland CNC word list were reported at 88 percent for the right ear and 76 percent for the left ear.  The Veteran reported significant effects on his occupational activities, including difficulty following instructions, hearing difficulty, and being assigned different duties.  It also affected his driving.  He had difficulty understanding speech, especially with background noise.  

A VA audiogram conducted December 1, 2014, as translated in July 2016 for VA rating purposes, showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
65
75
LEFT
20
25
75
80
85

Puretone thresholds averaged 45 in the right ear, and 66 in the left ear.  In the audiology consultation response dated in December 2014, it was noted that the Veteran's speech audiometry revealed excellent word recognition in the right ear, when tested at 60 decibels, and poor word recognition in the left ear, when tested at 80 decibels.  The examiner noted that the reliability of the Veteran's audiological testing was good, and that these test results were essentially consistent with previous testing performed in March 2010.  

On a VA examination dated April 14, 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
70
80
LEFT
25
30
80
85
90

Puretone thresholds averaged 50 in the right ear and 71 in the left ear.  Speech discrimination scores using the Maryland CNC word list were reported at 94 percent for the right ear and 84 percent for the left ear.  The Veteran reported he had great difficulty hearing and understanding those around him.  


On a VA examination dated July 13, 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
65
75
LEFT
15
30
75
85
90

Pure tone thresholds, in the right ear, averaged 46, and in the left ear averaged 70.  Speech discrimination scores using the Maryland CNC word list were reported at 96 percent for the right ear and 64 percent for the left ear.  The examiner concluded that testing that day was consistent with the tests completed in 2015.  With regard to the functional impact of the Veteran's hearing loss, the examiner indicated that his hearing loss did impact ordinary conditions of daily life, including his ability to work, and that the Veteran reported that the impact was he had to ask for a lot of repetitions.

On a VA examination dated July 26, 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
65
75
LEFT
15
35
75
85
90

Pure tone thresholds, in the right ear, averaged 49, and in the left ear averaged 71.  Speech discrimination scores using the Maryland CNC word list were reported at 88 percent for the right ear and 68 percent for the left ear.  With regard to functional impact of hearing loss, the examiner found that the Veteran's hearing loss did impact the ordinary conditions of his daily life, including his ability to work, and the Veteran reported he had difficulty hearing in groups and hearing in background noise.


III. Analysis

The Veteran contends he should be entitled to higher ratings for his service-connected bilateral hearing loss, which has been rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Pure tone threshold average, as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis. These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the better ear and the poorer ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85 (a).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report, and that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).


1. Prior to July 13, 2016

The Veteran essentially contends that, prior to July 13, 2016, he should be entitled to a rating in excess of 10 percent for his bilateral hearing loss.  In that regard, the Board notes that the most probative evidence of record consists of the VA audiological tests dated in September 2009, February 2010, March 2010, December 2014, and April 2015.  

Taking the results of the September 2009 VA examination, and applying them to Table VI, the numeric designation of hearing impairment for the right ear is level V and left ear is level VI, which equate to a 20 percent rating for hearing impairment.  When the pure tone threshold averages and the speech recognition scores from the February 2010 VA examination are applied to Table VI, the numeric designation of hearing impairment for the right ear is level I and left ear is level III, which equate to a 0 percent rating for hearing impairment.  See 38 C.F.R. § 4.85, DC 6100.  

When the pure tone threshold averages and the speech recognition scores from the VA audiological evaluation in March 2010 are applied to Table VI, the numeric designation of hearing impairment for the right ear is level II and left ear is level IV, which equates to a 0 percent rating for hearing impairment.  See 38 C.F.R. § 4.85, DC 6100.  Because the test results from March 2010 demonstrated a pure tone threshold of 25 decibels at 1000 Hertz, and 75 decibels at 2000 Hertz in the left ear, however, he is entitled to additional consideration for exceptional patterns of hearing impairment for his left ear hearing loss.  See 38 C.F.R. § 4.86(b).  Accordingly, the Roman numeral designation assigned to the left ear will be from Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Application of Table VIa to the results of the March 2010 VA audiological testing yielded the Roman numeral designation of V for the left ear, which elevated to the next higher numeral yields a Roman numeral designation of VI for the left ear.  The numeric designations of hearing impairment for the right ear (level II) and left ear (level VI), equate to a 10 percent rating for hearing impairment.  

Likewise, when the pure tone threshold averages and the speech recognition scores from the April 2015 VA examination are applied to Table VI, the numeric designation of hearing impairment for the right ear is level I and left ear is level III, which equate to a 0 percent rating for hearing impairment.  See 38 C.F.R. § 4.85, DC 6100.  

Accordingly, at no point does the objective evidence of record support a rating in excess of 20 percent for bilateral hearing loss.  As noted above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. 345.  Thus, based on a review of the audiometric findings of record prior to July 13, 2016, a rating in excess of 20 percent for bilateral hearing loss, is not warranted at any point.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, at any point, effective prior to July 13, 2016, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Effective on and after July 13, 2016

The Veteran essentially contends that, effective from July 13, 2016, he should be entitled to a compensable rating for his bilateral hearing loss.  In that regard, the Board notes that the most probative evidence of record consists of the VA audiological test dated July 13, 2016.  

When the pure tone threshold averages and the speech recognition scores from that VA audiological evaluation are applied to Table VI, the numeric designation of hearing impairment for the right ear is level I and left ear is level VII, which equates to a 0 percent (non-compensable) rating for hearing impairment.  See 38 C.F.R. 
§ 4.85, DC 6100.  Because the Veteran's audiological test results from July 13, 2016 demonstrated a pure tone threshold of 30 decibels at 1000 Hertz, and 75 decibels at 2000 Hertz in the left ear, he is entitled to additional consideration for exceptional patterns of hearing impairment for his left ear hearing loss.  Accordingly, under 38 C.F.R. § 4.86(b), the Roman numeral designation assigned to the left ear would be VII.  Thus, even with consideration of the left ear's exceptional pattern of hearing impairment, the numeric designations of hearing impairment for the right ear (level I) and left ear (level VII), equates to a 0 percent rating for hearing impairment.  As noted above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. 345.  Thus, based on a review of the audiometric findings dated July 13, 2016, a compensable rating for bilateral hearing loss, is not warranted at any point.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, at any point, effective from July 13, 2016, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

3. Effective on and after July 26, 2016

The Veteran essentially contends that, effective from July 26, 2016, he should be entitled to a rating in excess of 10 percent for his bilateral hearing loss.  In that regard, the Board notes that the most probative evidence of record consists of the VA audiological test dated July 26, 2016.  

When the pure tone threshold averages and the speech recognition scores from that VA audiological evaluation are applied to Table VI, the numeric designation of hearing impairment for the right ear is level II and left ear is level VI, which equates to a 10 percent rating for hearing impairment.  See 38 C.F.R. § 4.85, DC 6100.  The audiological test results did not show exceptional patterns of hearing impairment; thus, he is not entitled to additional consideration under C.F.R. § 4.86(b).  As noted above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. 345.  Thus, based on a review of the audiometric findings dated July 26, 2016, a rating in excess of 10 percent for bilateral hearing loss, is not warranted at any point.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, at any point, effective from July 26, 2016, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

4. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluation addresses the functional effects of the Veteran's hearing loss by noting his bilateral hearing loss had an impact on his work function and daily activities.  See Martinak, 21 Vet. App. at 455.  However, there is nothing in the record to indicate that there has been marked interference with employment.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Prior to July 13, 2016, a rating in excess of 20 percent for bilateral hearing loss is denied.

On and after July 13, 2016, a compensable rating for bilateral hearing loss is denied.

On and after July 26, 2016, a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


